Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over AMAITIK et al (Development of a Step feature-based Intelligent Process Planning System for Prismatic Parts) in view of LIU et al (Recognizing 2.5D manufacturing feature using neural network).
 	As per claim 1, Amaitik teaches the claimed “automated manufacturing system for generating a graphical representation of a discrete object to be manufactured object and at least a reference feature” (Amaitik, 1.1 Background, page 22), at a computing device, the automated manufacturing system is designed and configured to: “receive a graphical computer model of the at least a precursor to the discrete object and a graphical computer model of the discrete object” (Amaitik, Forward Planning, page 37, 2nd paragraph); “identify at least a first feature in the graphical computer model of the discrete object” (Amaitik, Figure 2.3 Automatic feature recognition (FfG); 2.2.6.2 Automatic feature recognition); “automatedly determine, at a machine-learning model, that the at least a first feature includes at least a critical-to-quality feature in the graphical computer model of the discrete object” (Amaitik, 2.3 Neural Networks and Fuzzy Logic); and “automatedly generate, at the machine-learning model, a graphical representation of the at least a reference feature on the graphical model of the at least a precursor to the discrete object as a function of the at least a critical-to-quality feature” (Amaitik, figure 4.1 Architecture of STEP-FM; .5 Feature Creation).  It is noted that Amatik does not explicitly teach “a discrete object to be manufactured from an additively manufactured body of material” as claimed.  However, Liu teaches that the “additively manufactured body of material” is well known in the art (Liu, Abstract; Figure 7. Interacting MF containing SOMF and Additive Manufacture feature AMF)

 	Claim 2 adds into claim 1 “wherein automatedly determining the at least a first feature includes the at least a critical-to-quality feature further comprises extracting a geometric description of at least a surface feature depicted in the graphical computer model” (Amaitik, 2.2.5.1 Definition of feature; Liu, A. input vector to the network).

	Claim 3 adds into claim 2 “wherein automatedly determining the at least a first feature includes the at least a critical-to-quality feature further comprises: selecting a correlated dataset containing a plurality of data entries wherein each dataset contains a geometric description of at least a stored critical-to-quality shape description and a correlated shape that requires manufacture to a first tolerance” (Amaitik, 4.7.1 Tolerance attributes - The tolerance values are the values attached to the feature indicating the permissible amount of deviations. These values become attributes of that features and can be used while performing the process planning for the feature-based models generated by the system); and “determining, at the machine-learning model, the geometric description of the at least a surface feature matches the geometric description of the correlated dataset as a function of comparing the geometric description of the at least a surface feature to the correlated dataset, wherein the machine-learning model is trained by the correlated dataset” (Amaitik, Figure 4.11 Dimensional and geometric tolerances).

	Claim 4 adds into claim 1 “wherein automatedly determining that the at least a first feature includes the at least a critical-to-quality feature further comprises detecting at least a join locus” (Amaitik, 2.2.5.3 Types of features; Figure 4.7 locating machining feature in the part; Liu, page 312, column 1, 2nd paragraph, the union Boolean operator).

	Claim 5 adds into claim 4 “wherein: the graphical computer model depicts a second object mating with the graphical representation of the at least a precursor part; and detecting the at least a join locus further comprises identifying a graphical depiction of a surface feature mating with the second object” (Amaitik, Figure 4.7 locating machining feature in the part; Liu, Figure 5).

	Claim 6 adds into claim 4 “wherein detecting the at least a join locus further comprises: extracting a first geometric description of at least a first surface feature depicted in the graphical computer model” (Amaitik, geometric tolerance, figure 4.1); “selecting a second correlated dataset containing a plurality of data entries wherein each dataset contains a geometric description of the at least a surface feature and at least a correlated second surface feature of a graphical representation of the second object” (Amaitik, Dimensional tolerance); and “determining, at the machine-learning model, the at least a first surface feature and the second correlated dataset are complementary forms as a function of comparing the first geometric description to the second correlated dataset, wherein the machine-learning model is trained by the second correlated dataset” (4.7 Technological Attributes Attachment).

	Claim 7 adds into claim 4 “wherein detecting the at least a join locus further comprises: extracting a geometric description of at least a surface feature depicted in the graphical computer model” (Amaitik, geometric tolerance, figure 4.1); “selecting a third correlated dataset containing a plurality of data entries wherein each dataset contains a geometric description of the at least a surface feature and a correlated geometric description of at least a fastening feature shape description” (Amaitik, 4.7.3 Surface attributes); and “determining, at the machine-learning model, the geometric description of the at least a surface matches the geometric description of the at least a fastening feature shape description as a function of comparing the geometric description of the at least a surface feature to the third correlated dataset, wherein the machine-learning model is trained by the third correlated dataset” (Amaitik, 4.7.4 Process attributes).

	Claim 8 adds into claim 1 “wherein the at least a critical-to-quality feature includes a plurality of critical-to-quality features, and further comprising: presenting the plurality of critical-to-quality features to a user via a user interface; and receiving, via the user interface, a user selection of a critical-to-quality feature from the plurality of critical-to-quality features” (Amaitik, 4.5 Feature Creation; Figure 4.1 Architecture of STEP-FM; Liu, I Introduction).

	Claim 9 adds into claim 1 “wherein receiving the graphical representation of the at least a reference feature further comprises generating the graphical representation of the at least a reference feature as a function of at least a locating feature at a subtractive manufacturing device” (Amaitik, Figure 4.2 A part of feature classification; Figure 4.1 – feature Boolean operation, e.g., Subtraction can be performed by a subtractive manufacturing device; Liu, Abstract; page 312, column 1, 2nd paragraph, the difference Boolean operator as a subtractive manufacturing operation).

	Claim 10 adds into claim 1 “wherein the automated manufacturing system is further designed and configured to transmit the graphical representation of the at least a reference feature on the graphical model of the at least a precursor to the discrete object to a remote device” (Amaitik, Figure 4.1 Architecture of STEP-FM; Liu, I Introduction - Feature-based CAD/CAPP/CAM integration models can be used in any applications on the work stations; Liu, I Introduction).

	Claims 11-20 claim a method based on the system of claims 1-10; therefore, they are rejected under a similar rationale.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHU K NGUYEN whose telephone number is (571)272-7645. The examiner can normally be reached M-F 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee M. Tung can be reached on (571) 272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHU K NGUYEN/Primary Examiner, Art Unit 2616